EXHIBIT 10.73
AMENDMENT NO. 1
     THIS AMENDMENT NO. 1 is made and effective as of the 1st day of
January 2005, between General Electric Capital Corporation (“Secured Party”) and
Cytokinetics, Incorporated. (“Debtor”) in connection with that certain Master
Security Agreement, dated as of February 2, 2001 (“Agreement”). The terms of
this Amendment No. 1 are hereby incorporated into the Agreement as though fully
set forth therein. Secured Party and Debtor mutually desire to amend the
Agreement as set forth below. Section references below refer to the section
numbers of the Agreement.
     Sections 7(a)(xii) and (xiii) are hereby added and read as follows:
     “(xii) Debtor has committed a Material Default under a Material Agreement.
As used in the foregoing sentence:
          (1) “Material Default” means a default: (a) as defined by the terms of
the applicable agreement; (b) for which Debtor has received written notice from
the other party to such agreement to the extent required by and in accordance
with the terms of such agreement; and (c) that Debtor has not cured within the
time period for cure set forth in such agreement; and
          (2) “Material Agreement” means an agreement between Debtor and a third
party where: (a) the Debtor is obligated make payments in respect of
(i) borrowed money, provided that the primary purpose of such agreement is to
borrow money, (ii) the deferred purchase price of real property or (iii) any
lease agreement for real property; and (b) such agreement is required to be
filed with the United States Securities and Exchange Commission;
     (xiii) Secured Party shall have determined in its good faith, reasonable
judgment that there has been a Material Adverse Change. As used in the foregoing
sentence, “Material Adverse Change” means a material adverse change in Debtor’s
financial condition that would prevent the fundamental and basic operation of
Debtor’s primary business and materially impair the ability of Debtor to perform
its obligations hereunder or of Secured Party to enforce the Indebtedness or
realize upon the Collateral; provided, however, that a Material Adverse Change
shall not be deemed to have occurred solely because of one or more of the
following:
     (a) any failure of Debtor to meet estimates of revenue or earnings;
     (b) a change in the market price or trading volume of Debtor’s Common
Stock; or
     (c) any adverse change or event that affects, as a whole, the industry in
which Debtor competes;

Page 1 of 2



--------------------------------------------------------------------------------



 



     provided, further, however, that the occurrence of any of the three
foregoing events may, in combination with other adverse changes specific to
Debtor’s financial condition, form the basis, in the aggregate, on which Secured
Party determines that a Material Adverse Change has occurred.
     Section 7(e) of this Agreement shall not apply to any dispute or action
solely to the extent relating to any default or alleged default under
Section 7(a)(xii) and/or Section 7(a)(xiii) of this Agreement. With respect to
any dispute or action relating to any default or alleged default under
Section 7(a)(xii) and/or Section 7(a)(xiii), the prevailing party in such
proceeding, as determined by a court of competent jurisdiction, will be entitled
to receive its reasonable attorneys’ fees, expert witness fees and out-of-pocket
costs incurred in connection with such proceeding, in addition to any other
relief it may be awarded.”
TERMS USED, BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO
THEM IN THE AGREEMENT. EXCEPT AS EXPRESSLY AMENDED HEREBY, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT. IF THERE IS ANY CONFLICT BETWEEN THE PROVISIONS
OF THE AGREEMENT AND THIS AMENDMENT NO. 1, THEN THIS AMENDMENT NO. 1 SHALL
CONTROL.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1
by signature of their respective authorized representative set forth below.

                      General Electric Capital Corporation       Cytokinetics,
Incorporated    
 
                   
By:
  /s/ Diane Earle
 
      By:   /s/ Robert I. Blum
 
   
Name:
  Diane Earle       Name:   Robert I. Blum    
Title:
  Senior Vice President       Title:   EVP, Corp. Dev. & Com. Ops., & CBO    
 
                   
Date:
  3/24/05       Date:   March 23, 2005    

Page 2 of 2